Citation Nr: 0022642	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  94-04 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a chronic eye 
infection.

2.  Entitlement to service connection for chronic fatigue 
syndrome, secondary to anxiety, with psychophysiologic 
reaction and headaches.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to August 
1991.  This appeal arises from October 1992 and subsequent 
rating decisions of the Department of Veterans Affairs (VA), 
St. Petersburg, Florida, regional office. 

In January 1996, the Board of Veterans' Appeals (Board) 
remanded the case for additional development.  Later in 1996, 
the claims folder was transferred to the Oakland, California, 
regional office (RO).  Subsequently, a March 2000 rating 
decision continued the prior denials.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary to an 
equitable disposition of the veteran's claim for service 
connection for chronic eye infection.

2.  The veteran complained of "burning eyes" while using 
CARC paint during service in April 1991; blepharitis and/or 
allergic conjunctivitis have been diagnosed on postservice VA 
examinations; a VA examiner in 1992 linked the veteran's 
chronic eye symptomatology to paint exposure. 


CONCLUSION OF LAW

A chronic bilateral eye infection was incurred in service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for service connection for a chronic eye 
infection is well grounded and there is no further duty to 
assist the claimant in the development of that claim.  38 
U.S.C.A. § 5107 (West 1991).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

The service medical records show that the veteran complained 
of "burning eyes" while using CARC paint during service in 
April 1991.  A VA examination in January 1992 diagnosed 
"irritation of the eye secondary to paint."  On a February 
1992 VA eye examination, the veteran reported that his eyes 
"burn and blur."  Slit lamp examination showed trace 
blepharitis of both eyes.  VA examination in September 1993 
showed mild blepharitis.  A February 1994 treatment report 
indicated burning of eyes of uncertain etiology.  The most 
recent medical evidence of record dates from September 1994.  
At that time, possible allergic conjunctivitis was noted.  

The evidence demonstrates that the veteran complained of 
burning eyes related to use of CARC paint during service, 
that he has continued to manifest chronic eye infections, 
variously diagnosed as blepharitis or conjunctivitis, on all 
postservice examinations, and that one VA examiner has linked 
the current eye pathology to exposure to paint.  

Accordingly, the Board is of the opinion that the record 
establishes that the veteran has a chronic eye infection as a 
result of service, and he is therefore entitled to service 
connection for that disorder.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).


ORDER

Service connection for chronic eye infection is granted.


REMAND

The veteran also contends that he is entitled to service 
connection for chronic fatigue syndrome, secondary to 
anxiety, with psychophysiologic reaction and headaches.

A May 1992 VA psychiatric examination described mild 
psychophysiological reaction.  A June 1992 VA neurologic 
examination diagnosed migraine headaches.  A July 1992 VA 
psychiatric examination diagnosed tension headaches and 
anxiety neurosis with multiple somatizations.  An August 1993 
general medical examination diagnosed chronic fatigue 
probably secondary to chronic anxiety.  A September 1993 VA 
psychiatric examination found psychological factors affecting 
physical disorder, and adjustment disorder with mixed 
emotional features which is a result of recent marriage and 
adjustments to it.  The examiner also noted that the veteran 
had headaches and various other physical complaints which may 
have been compounded by his anxiety.  A Persian Gulf 
evaluation in September 1994 contained a diagnosis of 
migraine headaches as well as of muscle tension headaches.  A 
psychiatric evaluation found no psychiatric diagnosis, but 
there were mild subclinical symptoms of obsessive compulsive 
disorder.  

The previous remand directed the RO to schedule the veteran 
for VA examination(s) in connection with his claim.  The 
veteran has apparently failed to report for the scheduled 
examinations.  However, the Board notes that the veteran's 
correct address was apparently obtained only in March 1999.  
The most recent medical evidence of record is dated in 
September 1994.  Given the inconsistent and stale state of 
the medical evidence of record, and the confusion regarding 
the veteran's whereabouts, the veteran should be given 
another opportunity to report for examinations to determine 
the current diagnoses of his claimed disorders.  

In view of the foregoing, the Board is of the opinion that 
additional development of the evidence in this case is 
necessary prior to further appellate review.  Accordingly, 
the case is being REMANDED for the following action:

1.  The veteran should be contacted at 
his most recent address of record and 
again requested to provide the names, 
addresses, and approximate dates of 
treatment of any health care providers 
who have treated him for the claimed 
disabilities since his discharge from 
service in 1991.  The RO should obtain 
these records and associate them with the 
claims folder.

2.  Thereafter, the veteran should be 
accorded a VA psychiatric examination as 
well as an appropriate VA examination 
which will determine whether he has a 
disorder manifested by chronic fatigue 
and/or headaches.  The provisions of 
38 C.F.R. § 4.88a (1999) pertaining to 
the requirements for a diagnosis of 
chronic fatigue syndrome for VA purposes 
should be considered.  All indicated 
special studies should be performed, if 
not medically contraindicated.  The 
examiners should be requested to express 
an opinion as to the etiology of each 
disability identified.  Any psychiatric 
diagnosis or diagnoses should be in 
accordance with the fourth edition of 
American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (DSM-IV).  The entire claims 
folder and a complete copy of this remand 
decision must be made available to and 
reviewed by the examiners prior to the 
evaluation and/or examination.

3.  When the above action has been 
completed, the case should be reviewed by 
the RO, to include consideration under 38 
C.F.R. § 4.88a.

If the claim remains denied, the veteran and his 
representative should be furnished a supplemental statement 
of the case covering the new evidence and specifically 
including the provisions of 38 C.F.R. § 4.88a.  After they 
have had an adequate opportunity to respond, the case should 
then be returned to the Board for further appellate review, 
if in order.  The purposes of this REMAND are to obtain 
clarifying data and to afford the veteran due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 



